PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/904,176
Filing Date: 11 Jan 2016
Appellant(s): SMITH et al.



__________________
PAUL BOWEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the ninth page, third paragraph of the Appeal Brief.  Appellant points out claim 93 and raises the issue that the assumption made by the Examiner in the Action of 05/07/2021 that the condition of being substantially parallel may be met by being within about 10 degrees of parallel would appear to be completely arbitrary, except that it appears to be necessary for the Examiner to select this interpretation of the claim language to read the claims on the applied prior art.  Examiner respectfully disagreed on the basis that Examiner maintains that a minimal assumption was made in order to make a determination of patentability over the prior art.  Examiner respectfully points out that no alternate numeric standard for being substantially parallel is even argued or presented by Appellant thus it is unclear why Appellant disagrees with the assumption made in the outstanding Action.
In the tenth page, first paragraph Appellant points out MPEP section 2173.01 and raises the issue the rejection provides no detailed explanation as to why the claim language is believed to be indefinite and that the assertions made in the rejection fail to establish a prima face case of indefiniteness. Examiner respectfully disagrees on the basis that Examiner points out that as detailed in items 21 of the outstanding Action the term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points 
In the tenth page, second paragraph, Appellant raises the issue that the rejection erroneously states that the claim term at issue "is not defined by the claims,” which is not required and points out that the term appears in paragraphs 203, 215 and 220 of the Specification.   Examiner acknowledges that the term need not be defined by the claims in order to comply with 35 USC 112 if the Specification provides a standard, however in the instant case a standard for ascertaining the requisite degree is absent in both the instant Specification and Claims or one in the art would have been able to determine with reasonable degree of certainty an intended scope of the limitation “substantially parallel”. Examiner respectfully points out that while the term “substantially parallel” finds antecedent basis in the instant Specification, the term is indefinite in view of the original Disclosure.
In the tenth page, third paragraph of Appellant raises the issue that the "use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite."  Examiner acknowledges that the use of relative claim terminology does not automatically render the claims indefinite however respectfully maintains that a standard for ascertaining the requisite degree is absent in the instant Disclosure in that the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points out that Appellant has not provided any alternate standard for determining the condition of being substantially parallel. 
In the 11th page, second paragraph, Appellant raises the issue that just because there is a disagreement over the breadth that should be applied to the claim language that does not necessarily mean that the claim language is indefinite. In other words, if the scope of a particular claim term is in dispute, then that issue can be addressed in the relevant prior.  Examiner respectfully points out that the scope of the claim is addressed in the outstanding prior art rejections particularly items 25 and 69 
In the 11th page, fourth paragraph, Appellant raises the issue that Appellants remarks regarding “substantially parallel” are similarly applicable to the rejection of claim 118 under 35 USC § 112 because “substantially” does not render does “substantially perpendicular” indefinite for the reasons discussed by Appellant.  Examiner respectfully disagrees on the basis that Examiner points out that as detailed in items 22 of the outstanding Action the term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points out that one of ordinary skill would not have been apprised of the range of angles relative to parallel intended to be required by the claims.  
In the 12th page, second paragraph, Appellant raises the issue that the rejection provides no detailed explanation as to why the claim language is believed to be indefinite and that the assertions made in the rejection fail to establish a prima face case of indefiniteness. Examiner respectfully disagrees on the basis that Examiner points out that as detailed previously and herein below, the term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points out that one of ordinary skill would not have been reasonably apprised of the range of angles relative to parallel intended to be required by the claims as evidence from the fact that there is a disagreement between the appellant and the examiner as to the intended scope of the limitation “substantially parallel”, and the appellant failed to present an alternative intended scope of this limitation.  
th page, third paragraph, Appellant raises the issue that the Examiner has failed to show how “substantially” is indefinite so as to warrant its removal from the claims. Examiner respectfully disagreed on the basis that Examiner maintains that as detailed in item 21 of the outstanding action the term “substantially” is a relative term and not defined by the claims, while the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the 12th page, fourth paragraph, Appellant raises the issue that the Examiner acknowledges that the above-quoted instances of “substantially parallel” exist, but has made no attempt to explain why these passages and the context they provide do not adequately inform the construction of “substantially parallel” in the rejected claims.  Examiner respectfully disagreed on the basis that Examiner points out that as detailed in items 8 and 9 of the outstanding action while the term finds antecedent basis in the Disclosure no further standard for ascertaining the requisite degree is provided, thus the term remains indefinite when viewed in light of the Disclosure. 
In the 13th page, second paragraph Appellant raises the issue in paragraph 9 of the outstanding Action the Examiner “respectfully maintains that a standard for ascertaining the requisite degree is absent in the instant Disclosure,” which is conclusory and unsupported by the rejection and the by Examiner’s response.  Examiner respectfully disagrees on the basis that Examiner maintains that the absence of a standard for ascertaining the requisite degree of “substantially parallel” is supported by the rejection int hat the term is relative and as pointed out no further standard is provided, and in that Appellants do not point out a standard in the Remarks. 
In the 13th page, third paragraph Appellant raises the issue in paragraph 9 of the outstanding Action the Examiner “respectfully points out that where ordinary skill in the art would have not been reasonably apprised of the scope of the invention” which is conclusory and unsupported by the rejection and the by Examiner’s response.  Examiner respectfully disagrees on the basis that Examiner maintains 
In the 13th page, fifth paragraph, Appellant raises the issue that Claim 126 recites that “each of the upper straps is releasably attached to a corresponding one of the upper attachment points such that, when donned by the patient, each of the upper straps is parallel to the patient’s Frankfort horizontal plane.”, also claim 128 recites that “the rigidiser arms extend from the patient interface frame such that, when donned by the patient, the upper straps are parallel to the patient’s Frankfort horizontal plane.” and additionally claim 129 recites, inter alia, that “each of the upper straps is releasably attached to a corresponding one of the upper attachment points such that, when donned by the patient, each of the upper straps is parallel to the patient’s Frankfort horizontal plane.” According to the Examiner’s response to arguments, the elimination of “substantially” renders claim 126 not indefinite, and the same logic should also apply to claims 128 and 129. Furthermore, if the Examiner believes eliminating “substantially,” as all three of these claims do, would overcome the rejection, then the rejection should be updated to reflect that claims 126, 128, and 129 are not rejected as indefinite.  Examiner respectfully maintains that claims 126, 128 and 129 are rejected under 35 USC § 112 due to dependence from claim 93 which Examiner maintains is indefinite as detailed in item 21 of the outstanding Action, however are not rejected due to reciting indefinite language themselves. 
In the 14th page, third paragraph, Appellant raises the issue that Ng does not disclose the pair of upper straps are releasably attached to the pair of upper attachment points such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points and substantially parallel to the patient’s Frankfort horizontal plane. Examiner respectfully disagrees on the basis that Examiner maintains that the pair of upper straps in NG (1092) are releasably attached to the pair of upper attachment points, being attached by an adjustable tab, by releasable hook and loop about 10 degree from a horizontal plane) to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head.
In the 14th page, fourth paragraph, Appellant raises the issue that the cited portion of Ng appears to disclose the orientation of the arms 1026 but says nothing of the orientation of the upper straps 1092, which were cited for the “upper straps,” and the claim language at issue refers to the orientation of the “upper straps,” not the “rigidiser arms”.  Examiner respectfully contends that the orientation of arms 1026 in Ng dictates the orientation of the straps extending there-from, particularly as the straps will extend rearward from slots 1027 of the arms.   Particularly Examiner points out that in the 15th page, first full paragraph of the Appeal Brief, Appellant appears to acknowledge that since slot 1027 is oriented perpendicularly to arm 1026 and 1092 passed through slot 1027, that 1092 will align with 1026.  Examiner agrees with this characterization of alignment of 1092 with 1026 as evidenced by 1027.    Thus, Examiner maintains that said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head.
In the 15th page Appellant provides a marked version of Figure 1E of Ng and raises the issue that since the slot or receiving hole 1027 is oriented perpendicularly to the arm 1026, the upper strap 1092 about 10 degrees to horizontal thus meets the reasonable interpretation of substantially parallel to the Frankfort horizontal plane. 
In the 16th page, first paragraph, Appellant raises the issue that the Examiner has not shown that this arrangement is inherent to Ng.  Examiner respectfully disagrees on the basis that Examiner maintains that being in line with 1026 which is disposed at about 10-25, the straps of Ng are thus substantially parallel to the patient's Frankfort horizontal plane.  Examiner respectfully points out that the disclosure of Ng is not silent as to the angle of 1026, rather reciting a numeric range in Paragraph 102 thus scale of the drawings alone is not relied upon in the outstanding rejections. Particularly Examiner points out that in the 15th page, first full paragraph of the Appeal Brief, Appellant appears to acknowledge that since slot 1027 is oriented perpendicularly to arm 1026 and 1092 passed through slot 1027, that 1092 will align with 1026.  Examiner agrees with this characterization of alignment of 1092 with 1026 as evidenced by 1027.    Thus, Examiner maintains that said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head.
In the 16th page, second paragraph, Appellant raises the issue that the portion of paragraph [0102] that the Examiner relies on in support of the rejection appears to describe the orientation of the arms 1026, not the upper straps 1092. Just because the arms 1026 and the upper straps 1092 may be connected does not necessarily mean that they take the same orientation relative to the patient.  
In the 17th page, Appellant raises the issue the Examiner appears to be relying on a two-dimensional image to extrapolate teachings about three-dimensional objects that are not actually discernible from the drawing.  Examiner respectfully maintains that curvature about the vertical axis of the head is irrelevant as the vertical axis is perpendicular to a horizontal plane, thus the orientation of 1092 may be discerned from Figure 1E of Ng and the disclosure inf Paragraph 102 thereof of an angle of about 10 degrees. 
In the 18th page of Remarks, Appellant raises the issue that the rejection also errs by conflating the description of the angle of the arms 1026 with respect to “horizontal”, that the reference to “horizontal” appears to be related to the mask and not the patient in paragraph 0102 with the claim language that refers to an angle of the upper straps relative to an anatomical point of reference on the patient.  Examiner respectfully disagrees on the basis that Paragraph 102 of Ng refers to the position of the arms relative to the eyes of a patient, thus the disclosure of a displacement relative to horizontal therein is relative to the patient.
In the 19th page, first paragraph, Appellant raises the issue that Ng does not appear to mention the Frankfort horizontal plane at all, much less as a reference for orientation of straps and that the 
In the 19th page, second and third paragraphs paragraph, Appellant raises the issue that Figures 1E and 1B of Ng can be contrasted with Fig. 8c of the instant Application, and that the present application depicts how the upper straps being parallel to the patient’s Frankfort horizontal plane causes the vector F1 to be directed substantially parallel to the patient’s Frankfort horizontal plane and without the significant upward component of Ng’s arrangement.  Examiner respectfully contends that the disclosure of Ng is not in contrast to the instant disclosure at Figure 8C as both depict a strap extending rearward and upward, the extent of conformance to the horizontal being indefinite and claimed only as being substantially parallel which is properly met by Ng, such as by way of Paragraph 102 thereof disclosing an angle that is alternately about 10 degrees to horizontal. 
In the 20th page, Appellant raises the issue that there appears to be no support for equating the “horizontal” reference line in paragraph 102 of Ng and the patient’s Frankfort horizontal plane as claimed.  Examiner respectfully disagrees on the basis that Examiner maintains the claim does not require the upper straps to be disposed at the Frankfort horizontal plane but merely parallel to the Frankfort horizontal plane.  Examiner respectfully maintains that an angle relative to one horizontal plane will be present with respect to another, through a different anatomical point thus Paragraph 102 of Ng discloses an orientation inherently relative to the Frankfort horizontal plane. 
In the 21st page, first paragraph, Appellant raises the issue that Fig. 1E does not show the patient, and the Examiner’s assertion that the cited portion of Paragraph 0102 refers to the orientation of the arms 1026 with respect to the patient is without support.  Examiner respectfully disagrees on the 
In the 21st page, second paragraph, Appellant raises the issue that the patient’s eyes being mentioned elsewhere in this passage is irrelevant to the orientation of the arms 1026, and by extension the upper straps.  Examiner respectfully disagrees on the basis that Examiner maintains that by being positioned relative to a patient it is established that the angle relative to horizontal as disclosed in paragraph 102 will also be an angle relative to the Frankfort horizontal. 
In the 22nd page of remarks, Appellant points out marked version of instant Figure 2e and Figure 1B of Ng and raises the issue that it should be clear to one of ordinary skill in the art, to whatever extent the drawings of Ng can be relied on, that the upper straps 1092 are not “substantially parallel” to the patient’s Frankfort horizontal plane.”  Examiner respectfully points out that the anatomical reference points defining the Frankfort horizontal plane are unclear from Figure 1B of Ng while the express disclosure of Ng in Paragraph 102 is of an angle that is about 10 degrees to horizontal, thus the express disclosure is relied upon in the outstanding rejection and would not be understood by one of ordinary skill to be contradicted by the drawings of Ng. 
In the 23rd page of remarks, Appellant raises the issue that Paragraph 129 of Ng clarifies that the arm 1026 is angled “upwardly from horizontal” such that the upper straps 1092 associated therewith would not be “substantially parallel to the patient’s Frankfort horizontal plane.”  Examiner respectfully contends that an upward angle is not contradictory to being substantially parallel as long as a degree of conformance to substantially parallel is maintained.  Particularly Examiner points out that Examiner respectfully points out that Appellant has not presented the angular orientation which is embraced by the term “substantially parallel” and that an upward but substantially parallel angle is not is not contrary 
In the 23rd page, second paragraph of Remarks, Appellant raises the issue that the Examiner’s underlying interpretation of substantially parallel appears to be completely arbitrary. The discussion of this interpretation in the indefiniteness rejection offers no support for it, nor is any support provided in the present anticipation rejection.  Examiner respectfully disagrees on the basis that Examiner maintains that conformance to parallel within up to about 10 degrees meets the plain meaning of substantially parallel by way of being to a large or significant extent parallel and is necessary in order to make a determination of patentability relative to the prior art.  Examiner respectfully points out that Appellant has not presented the angular orientation which is embraced by the term “substantially parallel”.  Examiner maintains that the anticipation rejection is not relied upon to support the outstanding rejection due to indefiniteness.
In the 24th page, second paragraph, Appellant raises the issue that the Examiner makes no reference to the specification in support of the applied interpretation. Examiner respectfully points out that the instant disclosure provides not further clarification of the standard by which a component is substantially parallel but merely recites the phrase as a whole.  Appellant raises the issue that whatever ambiguity may remain after consulting these passages, may be clarified with dictionary definitions and that “substantially” may mean “by an ample or considerable amount; quite a lot.” And may also be mean “to a large degree.”  Examiner respectfully maintains that Examiner’s interpretation of the claim language as detailed in item 21 of the outstanding Action is consistent with the plain meaning of “substantially” in that a structure oriented up to about 10 degrees to horizontal will be horizontal “to a large degree” such as being closer to horizontal than diagonal or perpendicular. Accordingly, Examiner respectfully maintains that the orientation of the straps in Ng, as depicted and in light of Paragraph 102 thereof is substantially parallel to the Frankfort horizontal plane. 
th page, third paragraph, Appellant raises the issue that the language by which the Examiner appears to have chosen to interpret “substantially parallel” actually means less than about 10 degrees of parallel because it cannot exceed the 10-degree upper bound.  Examiner respectfully points out that Appellant mischaracterized the Examiner’s position in that the Examiner’s position is not that “substantially parallel “means less than 10 degrees but rather, as detailed in item 21 of the Action of 05/07/2021, that “substantially parallel” embraces a range of about 10 degrees relative to parallel. Examiner respectfully maintains that that the claimed range as interpreted is met by a disclosure of about 10 degrees relative to parallel, particularly in that the disclosed range of about 10 degrees may reasonably extend slightly beyond 10 degrees. 
In the 26th and 27th pages, Appellant raises the issue that assuming that Ng discloses that “the pair of upper straps are releasably attached to the pair of upper attachment points such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points and substantially parallel to the patient’s Frankfort horizontal plane,” as recited by independent claim 93, it does not appear that Ng can also disclose the feature of claim 100.  Appellant points out that in Fig. 1B of Ng, the upper straps 1092 and the lower straps 1094 appear to be at very different orientations relative to one another, 1.e., the upper straps 1092 and the lower straps 1094 are not parallel.  Examiner respectfully contends that both straps are substantially parallel to the Frankfort horizontal plane and that the lower strap are as per Paragraph 129 generally horizontal thus while not identical as depicted both are within the range of substantially parallel. 
In the 28th page, third paragraph Appellant raises the issue that Ng does not disclose the feature of claim 127 and that Paragraph 102 of Ng does not disclose discloses positioning the slot or receiving hole 1027, which was cited for the “upper attachment point,” rearward of the patient’s eyes.  Examiner respectfully points out that item 56 of the outstanding Action regarding claim 6 points out Figure 1B wherein 1027 is rearward of the eye as depicted, whereby Ng properly discloses the feature of claim 
In the 28th page, fourth paragraph Appellant raises the issue that Fig. 1B alone is not sufficient to support the rejection, at least not without explanation from the specification.  Examiner points out that Paragraph 102 of the Specification of Ng is referred to in the rejection of instant claim 56 and that by disclosing extend to 1026 about the eyes and depicted 127 at the end of 1026, Ng properly anticipates instant claim 127 as detailed.  Appellant raises the issue that the Examiner appears to be relying on a two-dimensional image to extrapolate teachings about three-dimensional objects that are not actually discernible from the drawing and that the patient’s head in shown in phantom without any contours to indicate the relative depth of where the slot or receiving hole might be positioned relative to the eye.  Examiner respectfully disagrees on the basis that Examiner respectfully maintains that the relative locations of the eye and 1027 are clearly discernable in Ng in the two dimensions depicted, and that outward curvature of the face relative to the plane of the figure would not pertain to the patient proximal-to-distal orientation of 1027 but not be relevant to the rearward orientation of 1027 relative to the eye.
In the 29th  page Appellant raises the issue that Ng and Choi do not teach the features of claim 126 and in the 30th page, first and second paragraphs that nothing in the cited passage of Choi appears to describe the strap 16 being “parallel to the patient’s Frankfort horizontal plane”  Examiner respectfully disagreed on the basis that Examiner maintains that in Column 5, lines 48-59 Choi recites the straps being flat or horizontal as when attached to the face thus parallel to the Frankfort horizontal plane. 
In the 30th page, third paragraph, Appellant raises the issue that Fig. 1 alone is insufficient to support the rejection.  Examiner respectfully points out that Figure 1 of Choi is not relied upon alone but 
In the 31st page of Remark, Appellant provides an annotated version of Figure 1 of Choi and raises the issue that patient’s Frankfort horizontal plane indicated in Figure 1 and the strap 16 are not “parallel.”  Examiner respectfully disagrees on the basis that the Figure of Choi is not recited to be to scale and is not relied upon in the outstanding rejection to be so, but rather the disclosure of Choi reciting that the straps being flat or horizontal as when attached to the face thus parallel to the Frankfort horizontal plane.  Appellant raises the issue that the portion of Choi’s specification cited in the rejection does not support the rejection and that a portion of Choi’s specification that the Examiner
omitted appears to describe the strap 16 being at a different orientation than “parallel to the patient’s Frankfort horizontal plane”.  Examiner respectfully disagrees on the basis that Appellant mischaracterizes the disclosure of Choi by providing an approximate location of the Frankfort horizontal plane therein that is not horizontal but rather angled upward from the ear to eye area and by mischaracterizing the strap therein extending from an upper portion of the ears to below the eyes as not horizontal in contrast to the express disclosure of Choi in Column 5, lines 48-59
In the 32nd page Appellant raises the issue that Choi recites that the strap 16 is substantially parallel to a plane defined to pass through the eyes 46 of the patient 14 and the upper portion of the ears 28”  Examiner respectfully points out that this passage is not relied upon to meet claim 126 in the outstanding Action however is not contradictory to a configuration of being parallel to the Frankfort Horizontal in that the Frankfort horizontal plane is below the eye and through a medial portion of the ear thus a direction above that is through the eye and an upper portion of the ear may be parallel to the Frankfort horizontal. 
In the 33rd page of remarks, Appellant points out the outstanding rejection of claim 127 and in the 34th page raises the issue that the Examiner provides no meaningful analysis with respect to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the 35th page of Remarks, first paragraph, Appellant raises the issue that ends 70 in the art of Doherty cited for the “upper headgear attachment point” are part of the back strap 30, which is part of the headgear 10, and not part of the rigidizers 80 that were cited for the “rigidiser arms.” In other words, the components of Doherty cited in the rejection do not correspond to the features recited in the claim, and therefore the Examiner’s reliance on Doherty is flawed.  Examiner respectfully maintains that Appellant mischaracterizes the outstanding rejection of claims 127, as detailed in item 65 of the 
In the 35th page, regarding claim 129 Appellant points out that Appellant’s arguments against claim 126 and 127 are similarly applicable.  As detailed herein above, Examiner respectfully maintains that claims 126 and 127 are properly met by the art of Ng and Choi.
In the 36th page, regarding claim 129 Appellant points out that Appellant’s arguments against claim 126 and 127 are similarly applicable.  As detailed herein above, Examiner respectfully maintains that claims 126 and 127 are properly met by the art of Ng and Choi.
In the 37th page, Appellant provides a marked version of Figure 1 of McCall and raises the issue that the Examiner does not attempt to address the “extending from the back portion” aspect of the “lower straps” and the “upper straps.”.  Examiner respectfully disagrees on the basis that as detailed in item 69 of the outstanding Action 22 to the rear of 24 are identified as the back portion.  In the Examiner’s position the back portion (i.e. a section or a part of a whole) as claimed being interpreted to be effectively a rear or relative back portion of a headgear thus is met by 22 to the rear of 24.  Examiner respectfully maintains that in item 69 of the outstanding Action, 22 as depicted in Figure 1, forward of 24 is identified as the front portion extending from the back portion.  It is the Examiner’s position that as portions of 22 and as depicted the front portion extends from the back portion. 
In the 37th page, second paragraph, Appellant raises the issue that claim 93 recites lower straps and upper straps extending from the same back portion.  Examiner respectfully points out that a “same back portion” is not recited in the claim and also that a portion of a structure is not inherently limited to a single component and rather may be met by a rear portion of the stabilizing structure as a whole comprising two subcomponents.  Examiner respectfully maintains that as detailed in item 69 of the outstanding Action, 22 to the rear of 24 are identified as the back portion, the back portion as claimed 
In the 38th page Appellant reiterates the arguments of section (II)(a) of the Appeal Brief, effectively the 14th -15th page of Remarks.  Appellant respectfully maintains that Ng properly meets claim 93 as detailed above regarding the 14th-25th pages of Remarks. 
In the 39th page, first paragraph Appellant raises the issue that Independent claim 102 recites that “the pair of upper straps are releasably attached to the pair of upper attachment points such that, when donned by the patient, sealing force vectors generated by the pair of upper straps are vertically offset relative to the connection points and substantially parallel to the patient’s Frankfort horizontal plane.” Independent claim 111 recites, inter alia, that “when donned by the patient, the pair of upper straps are configured to be oriented substantially parallel to the patient’s Frankfort horizontal plane.” Appellant points out the deficiencies of the rejection of claim 93 alleged by Appellant.  Examiner respectfully maintains that claims 102 and 111 are properly obvious in view of Ng and McCall in that, with regard to the limitations pointed out by Appellant,  Ng teaches a pair of upper straps at 1092 releasably attached to the pair of upper attachment points at 1027 by way of an adjustable tab and releasable hook and loop fastener, such that when donned by the patient the pair of upper straps are vertically offset relative to the connection points being displaced to a location above the connection points as depicted.  Examiner maintains that the straps of Ng are substantially parallel to the patient's Frankfort horizontal plane due to extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102 and int hat aid straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel 
In the 39th page, second paragraph Appellant raises the issue that the first rationale for combining McCall and Ng  is unclear because there is no explanation based on either of the cited references as to how “providing a relatively rigid portion between the eye and ear” would “more precisely dictate the relative position of the straps.”, “providing a relatively rigid portion between the eye and ear” and the second rationale “preventing improper placement due to flexing” is so vague as to be meaningless. Examiner respectfully disagrees on the basis that Examiner maintains that dictating a placement of straps relative to a facemask is the inherent function of arms, particularly as per Paragraph 102 of Ng, thus one of ordinary skill in the art would appreciate the motivation to apply the arms of Ng to McCall.  Examiner respectfully maintains that the rationale comfort combining McCall and Ng is not vague in that it is found in the disclosure of analogous art at paragraph 102 of Ng thus is specific, relevant to Appellant’s field of endeavor and the problem of maintaining a patient interface by way of a headgear assembly. 
Appellant raises the issue that the third rationale  “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions” is erroneous because it oversimplifies how Ng would modify McCall and that “interposing a rigidiser arm” would necessarily cause a change in the function of the combined device because it would change the angle at which the strap connects to the mask.  Examiner respectfully disagrees on the basis that the change would amount only to substituting one known, useable headgear attachment in the art of respiratory masks for another, thus no change in the function of supporting a mask via a headgear would result, the angle of strap connection not being modified but merely maintained with increased precision relative to the eye and ear. 
th page, first paragraph, Appellant raises the issue that the fourth rationale “the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention” is nothing but MPEP boilerplate with no explanation with no explanation provided as to how it would be relevant to the claim.  Examiner respectfully disagrees on the basis that Examiner maintains that it is expressly recited in the rejection that the function would result in attachment of straps to a plenum and frame and further that the specific result of attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle by way of interposing a rigidiser arm is detailed in the outstanding rejection. 
In the 40th page, third paragraph, Appellant raises the issue that one of ordinary skill in the art would not modify McCall with Ng so that the upper straps are substantially parallel to the patient’s Frankfort horizontal plane because of a desire to “more precisely dictate the relative positions of the headgear’.  Examiner respectfully disagrees with Applicant’s assertion that one of ordinary skill would not modify McCall with Ng on the basis that specific positioning of headgear is recited in paragraph 102 of Ng and would be understood by one of ordinary skill as a motivation to modify McCall with Ng thus providing an arm between a frame and headgear so that the upper straps are substantially parallel to the patient’s Frankfort horizontal plane because of a desire to. 
In the 41st page, first paragraph, Appellant raises the issue that the rationale of “preventing improper placement due to flexing” does not follow from this response. At the outset, the Examiner’s rationale is too unspecific to be decipherable because it does not explain which component(s) might be improperly placed due to being flexed.  Examiner respectfully disagrees on the basis that the motivation statement in item 60 of the outstanding Action expressly refers to the relative position of the straps thus that improper placement of the straps is prevented by the relatively rigid arms of Ng.
In the 41st page, second paragraph, Appellant raises the issue that the mask and the headgear already of McCall appear to be connected effectively such that modifying McCall by incorporating 
In the 41st page, third paragraph, Appellant raises the issue that the Examiner is just repeating the same flawed and conclusory rationale in the response without any new, meaningful explanation.  Examiner respectfully disagrees on the basis that Examiner maintains that it is expressly recited in the rejection that the function would result in attachment of straps to a plenum and frame.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NED T HEFFNER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.